Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann et al. (US 20150036046 A1, hereinafter “Rudmann”), in view of Tack et al. (US 20180204863 A1, hereinafter “Tack”).

Regarding claim 1, Rudmann teaches an optical sensor system (Figs. 12, [0071]: Modules 200A and 200B), the system comprising: 
a plurality of sets of optical sensors implemented on a substrate, each set of optical sensors having a respective top surface (as illustrated by Figs.12, [0071]: Image sensors 222 has optically sensitive regions 223 formed on a substrate 224); 
a plurality of sets of optical filters, wherein a set of optical filters of the plurality of sets of optical filters is associated with a set of optical sensors of the plurality of sets of optical sensors(as illustrated by Figs.12, [0071]: optical filters 230 associated with the image sensors 222)
each set of optical filters (230) having a respective top surface and a respective bottom surface, wherein a respective bottom surface of a set of optical filters is located atop a respective top surface of an associated set of optical sensors (223) (as illustrated by Figs.12), 
a plurality of optical elements, wherein each optical element of the plurality of optical elements is associated with a corresponding set of optical sensors (as illustrated by Figs.12, [0073]: a stack of one or more injection molded optical elements (e.g., lenses) 252); 
and one or more rejection filters, wherein each rejection filter is associated with a corresponding set of optical sensors, wherein each rejection filter is configured to pass light wavelengths in a predefined spectral range (Figs. 12, [0077]&[0080]: optical band-pass filters 230A directly on the active photosensitive regions 223 of the image sensors 222. The band-pass filter can be advantageous because it permits a very narrow range of wavelengths to impinge on the light sensing element (e.g., a photodiode or image sensor).).
Rudmann does not teach wherein a set of optical filters of the plurality of sets of optical filters includes a plurality of optical filters that are arranged in a pattern, wherein each optical filter of the plurality of optical filters is configured to pass light in a different wavelength range of a predefined spectral range and the set of optical filters of the plurality of sets of optical filters operates to provide a bandpass response corresponding to the predefined spectral range, wherein at least two sets of optical filters of the plurality of sets of optical filters is configured to provide different bandpass responses.
However, Tack discloses wherein a set of optical filters of the plurality of sets of optical filters includes a plurality of optical filters that are arranged in a pattern, wherein each optical filter of the plurality of optical filters is configured to pass light in a different wavelength range of a predefined spectral range and the set of optical filters of the plurality of sets of optical filters operates to provide a bandpass response corresponding to the predefined spectral range, wherein at least two sets of optical filters of the plurality of sets of optical filters is configured to provide different bandpass responses (as illustrated by Figs. 1-3, [0121]: a mosaic filter 108a may divide the light-detecting elements 104 of mosaic block 106a into sub-groups, wherein the mosaic filter 108a is arranged to transmit a plurality of unique wavelengths to the light-detecting elements 104 within the sub-group. Each portion of the mosaic filter 108a associated with a single light-detecting element 104 may be formed as an interference filter, such as a Fabry-Pérot filter, arranged to transmit a narrow wavelength band to the light-detecting element 104.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a set of optical filters of the plurality of sets of optical filters includes a plurality of optical filters that are arranged in a pattern, wherein each optical filter of the plurality of optical filters is configured to pass light in a different wavelength range of a predefined spectral range and the set of optical filters of the plurality of sets of optical filters operates to provide a bandpass response corresponding to the predefined spectral range, wherein at least two sets of optical filters of the plurality of sets of optical filters is configured to provide different bandpass responses as taught by Tack into Rudmann image sensor. The suggestion/ motivation for doing so would be provide a large number of spectral bands while maintaining a relatively good spatial resolution (Tack: [0109]).

Regarding claim 2, the Rudmann and Tack combination teaches the system of claim 1, in addition Rudmann discloses further comprising: a plurality of baffles associated with at least a set of optical sensors of the plurality of sets of optical sensors, wherein each baffle of the plurality of baffles extends incident to the respective top surface of the set of optical sensors (as illustrated by Figs. 12, [0065], [0073]&[0080]: lens barrel 254 and walls/spacers 228, 236, 239 associated with each active photosensitive regions 223 of the image sensors 222. This can be accomplished  on a wafer-level scale (i.e. a baffle wafer) by attaching individual lens stacks to the spacer/optics/embedded transparent cover assemblies). 

Regarding claim 3, the Rudmann and Tack combination teaches the system of claim 2, in addition Rudmann discloses wherein at least some baffles of the plurality of baffles are adapted to support the one or more optical elements (as illustrated by Figs. 12, [0073]: the optical elements (e.g., lenses) 252 placed in the lens barrel 254) .

Regarding claim 4, the Rudmann and Tack combination teaches the system of claim 2, in addition Rudmann discloses wherein the baffles are adapted to support at least some of the one or more rejection filters associated with adjacent sets of optical sensors (as illustrated by Figs. 12, [0073]: the optical filters 230A supported by the active photosensitive regions 223 of the image sensors 222).

Regarding claim 5, the Rudmann and Tack combination teaches the system of claim 2, in addition Rudmann discloses wherein at least some baffles of the plurality of baffles are configured to reduce crosstalk between adjacent sets of optical sensors, wherein crosstalk is light of an undesired wavelength range received at a set of optical sensors of the plurality of sets of optical sensors (as illustrated by Figs. 12, [0004]&[0078]: the sidewalls of the active photosensitive regions 223/the optical filter 230 are encapsulated by non-transparent material of the spacer 228 to reduce light leakage.).

Regarding claim 6, the Rudmann and Tack combination teaches the system of claim 2, in addition Rudmann discloses wherein the one or more rejection filters are formed on a glass substrate (as illustrated by Figs. 12, [0080]: filter can be applied to a surface of a transparent cover composed, for example, of glass), wherein at least one optical element and at least one rejection filter are formed between at least two baffles of the plurality of baffles (as illustrated by Figs. 12, [0078]: the sidewalls of the filters 230A/230 are encapsulated by the non-transparent walls/spacers 228, 236, 239).

Regarding claim 7, the Rudmann and Tack combination teaches the system of claim 1, in addition Rudmann discloses wherein at least one optical element is selected from a group consisting of: a pinhole; a lens; an aperture stop; a diaphragm; a meta-lens; a planar lens; a dispersive element; and a lens stack (as illustrated by Figs. 12, [0073]: the optical elements (e.g., lenses) 252 placed in the lens barrel 254).

Regarding claim 8, the Rudmann and Tack combination teaches the system of claim 1, in addition Tack discloses in wherein at least one set of optical filters of the plurality of sets of optical filters includes one or more interference filters (as illustrated by Figs. 1-3, [0121]: Each portion of the mosaic filter 108a associated with a single light-detecting element 104 may be formed as an interference filter, such as a Fabry-Pérot filter, arranged to transmit a narrow wavelength band to the light-detecting element 104.). The suggestion/ motivation for doing so would be provide a large number of spectral bands while maintaining a relatively good spatial resolution (Tack: [0109]).

Regarding claim 9, the Rudmann and Tack combination teaches the system of claim 1, in addition Rudmann discloses wherein at least one optical element of the one or more optical elements associated with a corresponding set of optical sensors is adapted to image a spatial area of a scene, wherein the scene falls within a field of view of the system (as illustrated by Figs. 12, [0078]: the optical elements (e.g., lenses) 252 forming multiple optical channels).

Regarding claim 10, the Rudmann and Tack combination teaches the system of claim 9, in addition Rudmann discloses wherein at least one optical element of the one or more optical elements associated with another corresponding set of optical sensors is adapted to collect light from the spatial area of the scene (as illustrated by Figs. 12, [0073]: modules 200A, 200B include one or more optics assemblies 250).

Regarding claim 11, the Rudmann and Tack combination teaches the system of claim 1, in addition Tack discloses further comprising one or more processors, wherein the one or more processors are adapted to provide a spectral response for a first set of optical sensors of the plurality of sets of optical sensors and a second set of optical sensors of the plurality of sets of optical sensors for a same spatial area of a scene ([0146]-[0148]: image processor 116 is arranged to combine a first sub-image from a first frame with a second sub-image from a second frame depicting a common object so as to form a combined image of improved spatial and/or spectral resolution.), wherein the scene falls within a field of view of the system ( as illustrated by Figs. 1-2, the mosaic filters 108 spatially arranged on the surface of the sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tack into the combination; The suggestion/ motivation for doing so would be provide a large number of spectral bands while maintaining a relatively good spatial resolution (Tack: [0109]).

Regarding claim 12, the Rudmann and Tack combination teaches the system of claim 1, in addition Tack discloses wherein a bandpass response for at least one set of optical sensors includes light wavelengths in an ultraviolet light range ([0104]: the sensor block 106d may be arranged to detect ultraviolet light). The suggestion/ motivation for doing so would be to provide a large number of spectral bands while maintaining a relatively good spatial resolution (Tack: [0109]).

Regarding claim 13, the Rudmann and Tack combination teaches the system of claim 1, in addition Tack discloses wherein a bandpass response for at least one set of optical sensors includes light wavelengths in an infrared light range ([0104]: sensor block 106d arranged to detect light in a near infrared wavelength range). The suggestion/ motivation for doing so would be to provide a large number of spectral bands while maintaining a relatively good spatial resolution (Tack: [0109]).

Regarding claim 14, the Rudmann and Tack combination teaches the system of claim 1, in addition Tack discloses wherein the plurality of sets of optical sensors are formed as a backside illuminated sensor on an integrated circuit ([0090]: light-detecting element 104 mounted on backside illumination CMOS structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rudmann’s stack into Tack’s backside-illuminated sensor; The suggestion/ motivation for doing so would be provide a greater signal generation by the photosensitive regions.

Regarding claim 15, is rejected for similar reasons as claims 1-4 above as it is a method of manufacturing the apparatus of claims 1-4 and Rudmann discloses the method to making the apparatus in [0033]-[0034].

Regarding claim 16, is rejected for similar reasons as claim 6 above as it is a method of manufacturing the apparatus of claim 6.

Regarding claim 17, is rejected for similar reasons as claim 14 above as it is a method of manufacturing the apparatus of claim 14.

Regarding claim 18,  Method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 18, corresponds to apparatus claim 1, is rejected for the same reasons of obviousness as used above and in accordance with Rudmann's further teaching on: Modules 200A including the first sub-array of optical sensors, and Module 200B including the second sub-array of optical sensors. Although the wording is different, the material is considered substantively equivalent to the material associated with claims 1-13, as rejected by the Rudmann and Tack combination above.
Regarding claim 19, Method claim 19 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore, method claim 19 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used above.

Regarding claim 20, Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore, method claim 20 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697